DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 11/04/2019.  As directed by the amendment, claims 8, 11, 12, 14, 16-19, 23, 26, 30, 36, 39 and 42 have been amended, and claims 4-7, 9, 10, 13, 15, 20-22, 24, 25, 28, 29, 31-35, 38, 40 and 41 have been cancelled. As such, claims 1-3, 8, 11, 12, 14, 16-19, 23, 26, 27, 30, 36, 37, 39, 42 and 43 are pending in the instant application.
	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Tracheostomy Device with Extendible Retention Member.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the species of claims 17-19 (and the second half of claim 11 and alternative of claim 26), i.e. as best understood, the retention member(s) are mounted to the inner member and engaged by , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 12, 26, 30, 36, 37, 39, 42 and 43 are objected to because of the following informalities:  
Regarding claim 1, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, see 37 C.F.R. 1.75 (i) and MPEP 608.01(i).
Claim 1, line 4 should read “the tracheostomy airway device” for more clear antecedent basis
Claim 12, line 3 would be more clear if it were to read “insertion of the inner actuation member into the outer cannula, in use, and movement of the one or more retention members to the extended configuration”
Claim 26, line 4, should read “to which it is mounted” for more clear antecedent basis
Claim 30, line 4 should read “the retracted position” since it is clearly referring to that of claim 1, line 4
Claim 36, line 2 should read “the retaining portion” since it is clearly referring to that of claim 23, line 2
Claim 37, line 1 appears to have an errant dash after “claimed”
Claim 36, line 2 should read “the retaining portion” since it is clearly referring to that of claim 23, line 2, and claim 36, line 2
Claim 42, line 2 should read “the tracheostomy airway device” for more clear antecedent basis
Claim 43, line 1 appears to have an errant dash after “in” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 8, 11, 12, 14, 16-19, 23, 26, 27, 30, 36, 37, 39, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2, 3, 8, 11, 12, 14, 16-19, 23, 26, 27, 30, 36, 37, 39, 42 and 43), line 3 recites “one or more retention members” but then line 7 recites “the retention members” (emphasis added), rendering it unclear whether the scope of the claim encompasses just one retention member or requires multiple retention members. As best understood, for purposes of examination, it is the former, such that line 7 of claim 1 could be amended to read “the one or more retention members are each operably linked”.
Regarding claim 3, the term "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Moreover, it is also unclear if “compris[ing] a removable liner” is intended to recite a distinct component, i.e. up to three elements are being recited: an outer cannula, an inner actuation member, and a removable liner, or whether “compris[ing] a removable liner” is intended to further limit the nature of the inner actuation member, i.e. the inner actuation member serves as a removable liner (of the outer cannula), since the Figures do not actually depict said liner. As best understood in light of the specification, it is the former, but this should be made more clear in the further comprising a removable liner”.
Claim 8 recites the limitation "the exterior shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim. To address this rejection, Applicant could amend the claim to read “an exterior shape”.
Claim 8 recites the limitation "the interior shape" in line 3.  There is insufficient antecedent basis for this limitation in the claim. To address this rejection, Applicant could amend the claim to read “an interior shape”.
Claim 8 recites the limitation "those portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim. To address this rejection, Applicant could amend the claim to read “at portions”.
Regarding claim 11, it is unclear how there can be an “other engagement member” in line 5, since no initial/first engagement member has been recited. As best understood, for purposes of examination, the claim will be considered to read “an engagement member”.
Regarding claim 17 (and thus its dependent claims 18 and 19), it is unclear to/on what the retention members are actually mounted in relation to the inner actuation member. As best understood (e.g. in view of claim 26 and claims 14&16 vs claims 17-19), for purposes of examination, the claim is directed to a species where the one or more retention members are mounted to the inner actuation member itself, such that “relative” could be deleted from line 2 to address this rejection.
a portion…that is deformable”.
Further regarding claim 27, the term "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the claim will be considered to read “s”.
 Regarding claim 30, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the claim will be considered to read “
Claim 37 recites the limitation "the corresponding portion of the outer cannula" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear what exactly is meant by this phrase. As best understood, for purposes of examination, the claim will be considered to read “the 
Regarding claim 42 (and thus its dependent claim 43), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution, they will be considered part of the invention, but the “such as” language must be removed from the claim and the claim made clear as to whether it is positively reciting the use of the device of claim 1 or not


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The device of claim 23 must have some surface on the retaining portion that abuts the interior surface when the retaining portion impinges the interior surface of the trachea as recited in claim 23. Therefore, claim 36 fails to further limit claim 23 because an abutment surface as recited in claim 36 is inherent/already present in claim 23. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 17, 23, 26, 27, 36, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gostelow (US 7,328,702 B2; hereinafter “Gostelow”).
Regarding claim 1, Gostelow discloses a tracheostomy airway device (tubular component 1) (Figs. 1-2 OR 3-5) comprising 
an outer cannula (tube 10,10’) having open proximal and distal ends (left and right ends, arbitrarily assignable) (Fig. 2 OR 4), 
an inner actuation member (cord 18 OR shaft 46) insertable into the proximal end of the outer cannula (Fig. 2 OR 4, where cord 18 and shaft 46 are within the outer cannula and thus must have been inserted from one of the open ends, where said end can be assigned the proximal end), and 
one or more retention members (retaining means 14 OR tab 45), which are movable relative to the outer cannula between a retracted configuration (e.g. Figs. 4-5) in which the tracheostomy device is insertable into, and removable from, the trachea of a patient (col. 3, lines 19-22; where it is inferred claim 9 of Gostelow that the embodiment of Fig. 2 functions similarly in as far as retracting the retaining means for installation/removal), and an extended configuration (e.g. Fig. 3) in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (col. 3, lines 19-22; where it is inferred from claim 9 of Gostelow that the embodiment of Fig. 2 functions similarly in as far as expanding the retaining means after installation), 
wherein the retention members are operably linked to the inner actuation member or the outer cannula (Fig. 2 OR 4), such that movement of the inner actuation member relative to the outer cannula (pull/release inferred in Fig. 2/rotation in Fig. 4) actuates movement of the one or more retention members between the retracted configuration and the extended configuration (col. 3, lines 19-22; where it is inferred from claim 9 of Gostelow that the embodiment of Fig. 2 functions similarly but with a pull/release movement rather than a rotation, given the structure of Fig. 2).  
Regarding claim 8, Gostelow discloses a tracheostomy airway device as claimed in Claim 1, wherein the exterior shape of the inner actuation member (the cylindrical exterior of shaft 46) substantially matches the interior shape of the outer cannula (the cylindrical channel through which shaft 46 extends), at least [at] portions that are brought alongside each other on insertion of the inner actuation member into the outer cannula, such that the inner actuation member is received within the outer cannula with a close fit (Fig. 4).
Regarding claim 17, Gostelow discloses a tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members are mounted, as best understood, to the inner actuation member (Fig. 4).
 tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members comprise a retaining portion (the portion/surface of retaining means 14/tab 45 facing to the left in Figs. 2/4), which projects outwardly relative to the exterior surface of the outer cannula in the extended configuration (Figs. 2/3) and is arranged to impinge on the interior surface of the trachea of a patient (e.g. Fig. 1), in the extended configuration of the device, in the event that a removal or dislodgement force and movement is applied to the device (while retaining means 14/tab 45 are in their expanded configurations, they will function as claimed because the expanded configuration is wider than the stoma and braced against the interior of the trachea).
Regarding claim 26, Gostelow discloses a tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members are mounted to the outer cannula by means of a fixed portion (the left end/side of hinge 16 that is fixed to tube 10) of the one or more retention members (Fig. 2 in view of claim 9 of Gostelow), which does not move relative to the component to which it is fixed, and the one or more retention members being deformable (at least by virtue of hinge 17).  
Regarding claim 27, Gostelow discloses a tracheostomy airway device as claimed in Claim 26, wherein [a] portion of the one or more retention members that is deformable (i.e. the portion to the right of hinge 16/comprising hinge 17) relative to the fixed portion comprises a retaining portion and/or an engagement portion (where end 19 retains/engages cord 18) of the one or more retention members.
 tracheostomy airway device as claimed in Claim 23, wherein [the] retaining portion of the one or more retention members comprises an abutment surface (the surface of retaining means 14/tab 45 facing to the left in Figs. 2/4) arranged to impinge on an interior surface of the trachea of a patient (e.g. Fig. 1), in the event of a withdrawal or dislodgement force or movement (see discussion above).  
Regarding claim 37, Gostelow discloses a tracheostomy airway device as claimed in Claim 36, wherein the abutment surface is orientated obliquely relative to the axis along which the corresponding portion of the outer cannula extends, and relative to the interior surface of the trachea (Figs. 1-2).  
Regarding claim 39, Gostelow discloses a tracheostomy airway device as claimed in Claim 36, wherein [the] retaining portion of the one or more retention members is movable between a position in the retracted configuration where the abutment surface is substantially aligned with the exterior surface of the outer cannula (col. 3, lines 19-22; where it is inferred claim 9 of Gostelow that the embodiment of Fig. 2 functions similarly in as far as retracting the retaining means for installation/removal, such that, by virtue of the hinges 16 and 17, the retaining means 14 can be pulled into a configuration where it is folded/projects horizontally in Fig. 2/is aligned with the exterior surface of tube 10), and a position in the extended configuration in which the retaining portion and/or the abutment surface projects outwardly relative to the exterior surface of the outer cannula (Figs. 1-2).

Claim(s) 1-3, 8, 11, 12, 14, 16-19, 23, 30, 36, 37, 39, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toogood et al. (US 2011/0144685 A1; hereinafter “Toogood”).
Regarding claim 1, Toogood discloses a tracheostomy airway device (device 10) (Figs. 1-6) [a cricothyrotomy is also known as an emergency tracheostomy] comprising 
an outer cannula (outer catheter 22) having open proximal and distal ends (left and right ends, arbitrarily assignable) (Figs. 1 and 5), 
an inner actuation member (inner catheter 12) insertable into the proximal end of the outer cannula (the inner catheter is within the outer catheter and thus must have been inserted from one of the open ends, where said end can be assigned the proximal end), and 
one or more retention members (comprising arms 44), which are movable relative to the outer cannula between a retracted configuration (Fig. 3) in which the tracheostomy device is insertable into, and removable from, the trachea of a patient, and an extended configuration (Fig. 4) in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (paras [0031-34]), 
wherein the retention members are operably linked to the inner actuation member or the outer cannula, such that movement of the inner actuation member relative to the outer cannula actuates movement of the one or more retention members between the retracted configuration and the extended configuration (paras [0031-34]).  
 tracheostomy airway device as claimed in Claim 1, wherein the inner actuation member (inner catheter 12) has the form of an inner cannula (Fig. 2; para [0023]).
Regarding claim 3, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the inner actuation member may comprise a removable liner for facilitating cleaning of secretions that may accumulate, during use, as there is nothing that would exclude a removable liner from being inserted into inner catheter 12 to function as claimed.
Regarding claim 8, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the exterior shape of the inner actuation member substantially matches the interior shape of the outer cannula, at least those portions that are brought alongside each other on insertion of the inner actuation member into the outer cannula, such that the inner actuation member is received within the outer cannula with a close fit (Figs. 1, 2, 5, 6; para [0034]).
Regarding claim 11, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the inner actuation member comprises an engagement portion (Fig. 6, the flanged portion to the left of restraint 20, which must be connected to/a part of the inner catheter 12 in order for the device to function as described by Toogood) that is adapted to come into engagement with the one or more retention members (para [0034]).
Regarding claim 12, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the inner actuation member is fixable relative to the outer cannula (by virtue of restraint 24 and restraint clip 25), following insertion and movement to the extended configuration, in order to provide a configuration suitable for long-term use of the device by the patient (Fig. 1; paras [0035-36]; wherein in as far as the claimed configuration is provided, it is suitable for the intended use recited by the claim).    
Regarding claim 14, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members comprise an engagement portion (the ring/end portion of restraint 20, to the left in Fig. 6, that abuts the flanged portion discussed above regarding claim 11) that is engaged by a corresponding engagement portion (the flanged portion) of the inner actuation member, during insertion of the inner actuation member into the outer cannula, in use (Figs. 1, 3, 4 and 6; paras [0031-34]).   
Regarding claim 16, Toogood discloses a tracheostomy airway device as claimed in Claim 14, wherein the one or more retention members are arranged for movement relative to the outer cannula as the inner actuation member is inserted into the outer cannula, and the engagement portion of the inner actuation member moves the engagement portion of the one or more retention members (Figs. 1, 3, 4 and 6; paras [0031-34]).  
Regarding claim 17, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members are mounted relative to the inner actuation member (Fig. 1; para [0031]).  
Regarding claim 18, Toogood discloses a tracheostomy airway device as claimed in Claim 17, wherein the one or more retention members comprise an engagement portion (the ring/end portion of restraint 20, to the right in Fig. 6, that  that is engaged by a corresponding engagement portion (the end portion of catheter 22 that abuts restraint 22) of the outer cannula, during insertion of the inner actuation member into the outer cannula, in use (Figs. 1 and 6; para [0034]).  
Regarding claim 19, Toogood discloses a tracheostomy airway device as claimed in Claim 18, wherein the one or more retention members are arranged for movement relative to the outer cannula as the inner actuation member is inserted into the outer cannula, and the engagement portion of the outer cannula moves the engagement portion of the one or more retention members (Figs. 1, 3, 4 and 6; para [0034]).  
Regarding claim 23, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members comprise a retaining portion (the portion of arms 44 that contact the inside of the trachea per para [0031]), which projects outwardly relative to the exterior surface of the outer cannula in the extended configuration (Fig. 4 in view of Figs. 1 and 6) and is arranged to impinge on the interior surface of the trachea of a patient (para [0031]), in the extended configuration of the device, in the event that a removal or dislodgement force and movement is applied to the device (while arms 44 are in their expanded configuration, they will function as claimed because the expanded configuration is wider than the stoma and braced against the interior of the trachea).
Regarding claim 30, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members are subject to a biasing force, which acts to urge the one or more retention members to a rest position which corresponds to the position of the one or more retention members in a retracted configuration, when the inner actuation member is withdrawn, e.g. at least partially or fully, from the outer cannula (Figs. 3 and 6; paras [0031-34]).
Regarding claim 36, Toogood discloses a tracheostomy airway device as claimed in Claim 23, wherein [the] retaining portion of the one or more retention members comprises an abutment surface (the surface of the portion of arms 44 that faces the inside of the trachea per para [0031]) arranged to impinge on an interior surface of the trachea of a patient (para [0031]), in the event of a withdrawal or dislodgement force or movement (see discussion above).  
Regarding claim 37, Toogood discloses a tracheostomy airway device as claimed in Claim 36, wherein the abutment surface is orientated obliquely relative to the axis along which the corresponding portion of the outer cannula extends, and relative to the interior surface of the trachea (Fig. 4 in view of Fig. 1), where the surfaces of the arms are curved and thus angled at least at some points relative to the axis of the device as well as the interior surface of the trachea).  
Regarding claim 39, Toogood discloses a tracheostomy airway device as claimed in Claim 36, wherein [the] retaining portion of the one or more retention members is movable between a position in the retracted configuration where the abutment surface is substantially aligned with the exterior surface of the outer cannula (Fig. 3 in view of Fig. 1), and a position in the extended configuration in which the retaining portion and/or the abutment surface projects outwardly relative to the exterior surface of the outer cannula (Fig. 4 in view of Fig. 1).
 method of inserting a tracheostomy airway device (Fig. 1), such as the tracheostomy device defined in Claim 1, comprising: 
(a) providing the tracheostomy device in a retracted configuration in which the tracheostomy device is insertable into the trachea of a patient (Fig. 1; paras [0034] and [0039]); 
(b) inserting an outer cannula of the tracheostomy device into the trachea of a patient (paras [0034] and [0039]); 
(c) inserting an inner actuation member of the tracheostomy device into a proximal end of the outer cannula (Fig. 1, see discussion of claim 1 regarding the insertion of inner catheter 12 to arrive at the device of claim 1, above); and 
(d) moving the inner actuation member relative to the outer cannula, thereby actuating movement of one or more retention members of the tracheostomy device into an extended configuration in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (Fig. 4; paras [0034] and [0039-40]).  
Regarding claim 43, Toogood discloses a method as claimed in Claim 42, wherein the method includes a further step, for decannulation, of moving the inner actuation member relative to the outer cannula, thereby actuating movement of one or more retention members of the tracheostomy device into the retracted configuration in which the tracheostomy device is removable from the trachea of a patient (end of para [0034]).   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Toogood in view of Cohen (US 2,786,469; hereinafter “Cohen”).
tracheostomy airway device as claimed in Claim 1, but Toogood is silent wherein the inner actuation member does comprise a (separate) removable liner for facilitating cleaning of secretions that may accumulate, during use. However, removable liners for tracheostomy cannulas were well known in the art before the effective filing date of the claimed invention, as demonstrated by Cohen (Figs. 1-3), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Toogood to include wherein the inner actuation member does comprise a removable liner for facilitating cleaning of secretions that may accumulate, during use, in order to provide the predictable result of a convenient means for unblocking the inner catheter should it become blocked with secretions before the entire device is intended to be removed.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Toogood.
Regarding claim 26, Toogood discloses a tracheostomy airway device as claimed in Claim 1, wherein the one or more retention members are mounted to the inner actuation member (para [0031]), and the one or more retention members being deformable (Figs. 3-4; paras [0031-34]).  
While Toogood states that the restraint 20 is mounted on the exterior surface of the inner catheter (para [0031]), Toogood does not explicitly state that said mounting is by means of a fixed portion of the one or more retention members, which does not move relative to the component to which it is fixed, because it is possible that the restraint 20 could be rotatably mounted on the inner catheter rather than fixed 
Regarding claim 27, Toogood teacehs a tracheostomy airway device as claimed in Claim 26, wherein [a] portion of the one or more retention members (arms 44) that is deformable relative to the fixed portion (the ring/end portion) may comprise a retaining portion and/or an engagement portion of the one or more retention members (see the discussion of claim 23 above).

Claims 1-3, 8, 11, 12, 14, 16, 17, 23, 26, 27, 30, 36, 37, 39, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Prechtel et al. (US 2011/0009828 A1; hereinafter “Prechtel”) in view of Gostelow.
Regarding claim 1, Prechtel discloses a device (device 10) (e.g. Figs. 1A-C; see also the embodiment of Fig. 18A-E) comprising 
an outer cannula (outer bolster tube 12) having open proximal (proximal end 12A) and distal (distal end 10B) ends (e.g. Fig. 12B, see also para [0030]), 
an inner actuation member (plunger 14) insertable into the proximal end of the outer cannula (Fig. 1B; para [0028]), and 
one or more retention members (bolster arms 30), which are movable relative to the outer cannula between a retracted configuration in which the device is insertable into, and removable from, the trachea of a patient (Figs. 1B and 11A; paras [0027-34], wherein the stoma 96 is fully capable of being a tracheal stoma, and see the discussion below regarding the obviousness of this use), and an extended configuration (Fig. 1C) in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (para [0032]), 
wherein the retention members are operably linked to the inner actuation member or the outer cannula, such that movement of the inner actuation member relative to the outer cannula actuates movement of the one or more retention members between the retracted configuration and the extended configuration (Figs. 1B-C; paras [0027-34]).  
While Prechtel teaches that the device can be any insertable medical device (para [0030]), Prechtel does not explicitly disclose the device as an tracheostomy airway device (which implies relatively sizing appropriate for a typical throat). However, Gostelow demonstrates that it was known in the tracheostomy art before the effective filing date to utilize anchor devices such as Prechtel as tracheostomy airway devices (Gostelow Fig. 1). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the device of Prechtel to be sized appropriately for use as a tracheostomy airway device as taught by Gostelow, in order to provide the predictable result of an anchorable medical device that eases insertion and removal of the device into a throat stoma (Prechtel paras [0027] and [0030] in view of Gostelow).
 tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the inner actuation member (plunger 14) has the form of an inner cannula (Fig. 1B-C).
Regarding claim 3, Prechtel in view of Gostelow teaches a airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the inner actuation member may comprise a removable liner for facilitating cleaning of secretions that may accumulate, during use, as there is nothing that would exclude a removable liner from being inserted into plunger 14 to function as claimed.
Regarding claim 8, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the exterior shape of the inner actuation member substantially matches the interior shape of the outer cannula, at least those portions that are brought alongside each other on insertion of the inner actuation member into the outer cannula, such that the inner actuation member is received within the outer cannula with a close fit (Figs. 1B-C; para [0036]).
Regarding claim 11, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the inner actuation member comprises an engagement portion (comprising plunger engagement surface 40) that is adapted to come into engagement with the one or more retention members (Figs. 1B-C; para [0032]).
Regarding claim 12, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the inner actuation member is fixable relative to the outer cannula (e.g. Figs. 5-8C), following insertion and movement to the extended configuration (paras [0039-43]), in order to provide a configuration suitable for long-term use of the device by the patient (in as far as the claimed configuration is provided, it is suitable for the intended use recited by the claim).    
Regarding claim 14, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the one or more retention members comprise an engagement portion (proximal base 30A) that is engaged by a corresponding engagement portion (plunger engagement surface 40) of the inner actuation member, during insertion of the inner actuation member into the outer cannula, in use (Figs. 1B-C; para [0032]).   
Regarding claim 16, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 14, wherein Prechtel further discloses wherein the one or more retention members are arranged for movement relative to the outer cannula as the inner actuation member is inserted into the outer cannula, and the engagement portion of the inner actuation member moves the engagement portion of the one or more retention members (Figs. 1B-C; paras [0027-32]).  
Regarding claim 17, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the one or more retention members (flaps 430) (Figs. 18A-E) are mounted, as best understood, to the inner actuation member (plunger 414) (paras [0054-55]).  
Regarding claim 23, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the one or more retention members comprise a retaining portion (the left portion of the , which projects outwardly relative to the exterior surface of the outer cannula in the extended configuration and is arranged to impinge on the interior surface of the trachea of a patient, in the extended configuration of the device, in the event that a removal or dislodgement force and movement is applied to the device (Prechtel para [0032] when utilized as a tracheostomy device as discussed above in view of Gostelow).
Regarding claim 26, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the one or more retention members (flaps 430) (Figs. 18A-E) are mounted to the outer cannula by means of a fixed portion (i.e. the nose of the device of Figs. 18A-E) of the one or more retention members, which does not move relative to the component to which it is fixed, and the one or more retention members being deformable (Figs. 18A-E; paras [0054-55]).
Regarding claim 27, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 26, wherein Prechtel further discloses wherein [a] portion of the one or more retention members that is deformable relative to the fixed portion comprises a retaining portion and/or an engagement portion (the portion of the flaps 430 that retains the device/engages the walls of the trachea when utilized as a tracheostomy device as discussed above in view of Gostelow) of the one or more retention members.
Regarding claim 30, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, wherein Prechtel further discloses wherein the one or more retention members are subject to a biasing force, which acts to urge the one or more retention members to a rest position which corresponds to the position of the one or more retention members in a retracted configuration, when the inner actuation member is withdrawn, e.g. at least partially or fully, from the outer cannula (Fig. 1B; para [0034]).
Regarding claim 36, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 23, wherein Prechtel further discloses wherein [the] retaining portion of the one or more retention members comprises an abutment surface (the surface of the left portion of the bolsters 22 in Fig. 1C) arranged to impinge on an interior surface of the trachea of a patient, in the event of a withdrawal or dislodgement force or movement (Prechtel para [0032] when utilized as a tracheostomy device as discussed above in view of Gostelow).
Regarding claim 37, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 36, wherein Prechtel further discloses wherein the abutment surface is orientated obliquely relative to the axis along which the corresponding portion of the outer cannula extends, and relative to the interior surface of the trachea (Fig. 11B, where the surface is curved and thus is oriented at a number of different angles with regards to the axis and interior surface).  
Regarding claim 39, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 36, wherein Prechtel further discloses wherein a retaining portion of the one or more retention members is movable between a position in the retracted configuration where the abutment surface is substantially aligned with the exterior surface of the outer cannula (Fig. 1B), and a position in the extended configuration in which the retaining portion and/or the abutment surface projects outwardly relative to the exterior surface of the outer cannula (Fig. 1C).
Regarding claim 42, Prechtel in view of Gostelow teaches a method of inserting a tracheostomy airway device (Prechtel paras [0027-32] when utilized as a tracheostomy device as discussed above in view of Gostelow), such as the tracheostomy device defined in Claim 1, comprising: 
(a) providing the tracheostomy device in a retracted configuration in which the tracheostomy device is insertable into the trachea of a patient (Prechtel Figs. 1B); 
(b) inserting an outer cannula of the tracheostomy device into the trachea of a patient (Prechtel Fig. 11A); 
(c) inserting an inner actuation member of the tracheostomy device into a proximal end of the outer cannula (Prechtel Fig. 1B; para [0028]); and 
(d) moving the inner actuation member relative to the outer cannula, thereby actuating movement of one or more retention members of the tracheostomy device into an extended configuration in which the one or more retention members impede removal of the tracheostomy airway device from the trachea (Prechtel Fig. 1C and para [0032] when utilized as a tracheostomy device as discussed above in view of Gostelow).  
Regarding claim 43, Prechtel in view of Gostelow teaches a method as claimed in Claim 42, wherein the method includes a further step, for decannulation, of moving the inner actuation member relative to the outer cannula, thereby actuating movement of one or more retention members of the tracheostomy device into the retracted configuration in which the tracheostomy device is removable from the trachea of a patient (Prechtel para [0034] when utilized as a tracheostomy device as discussed above in view of Gostelow). 

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Prechtel in view of Gostelow as applied to claim 1 above, and further in view of Abolfathi et al. (US 2006/0260617 A1).
Regarding claim 3, Prechtel in view of Gostelow teaches a tracheostomy airway device as claimed in Claim 1, but Prechtel in view of Gostelow is silent wherein the inner actuation member does comprise a (separate) removable liner for facilitating cleaning of secretions that may accumulate, during use. However, Abolfathi demonstrates that it was known in the tracheostomy art before the effective filing date of the claimed invention for an anchored tracheostomy device (access device 12) similar to that of Prechtel in view of Gostelow (Abolfathi Fig. 2) to include a (separate) removable liner (tube 40) for facilitating cleaning of secretions that may accumulate, during use (Fig. 2; abstract, para [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding expandable retaining members for anchoring medical conduits, including tracheostomy tubes: Eamkaow (US 3,889,688); McCawley (US 2011/0152773 A1); Hissong (US 5,456,250); van den Berg (US 6,216,696 B1); Angel et al. (US 8,393,328 B2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785